Case 5:21-cv-00006-TTC-RSB Document 18 Filed 04/01/21 Page 1 of 6 Pageid#: 184




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                          HARRISONBURG DIVISION

                                            )
 Ashley Adams,                              )
                                            )
             Plaintiff,                     )   Civil Action No. 5:21CV6
                                            )
                      v.                    )   SCHEDULING ORDER
                                            )
 Rockingham County,                         )   By: Hon. Thomas T. Cullen
                                            )       United States District Judge
             Defendant.                     )



       I.    SUMMARY

             Jury Trial:          January 18-21, 2022 at 9:30 a.m.

             Location:            United States District Court
                                  116 N. Main Street
                                  Harrisonburg, Virginia 22802


             Status Conference:   September 20, 2021 at 9 a.m.


             Deadlines:

                                    Event                           Deadline
        Fed. R. Civ. P. 26(f) Conference                     14 days from this order
        Fed. R. Civ. P. 26(a)(1) Initial Disclosures         30 days from this order
        Plaintiff(s) Initial Expert Disclosure               75 days from this order
        Defendant(s) Initial Expert Disclosure               90 days from this order
        Deadline to Complete Discovery                       90 days before trial date
        Deadline to File Dispositive Motions and Motions to 80 days before trial date
        Exclude Experts
        Deadline for Hearing Dispositive Motions and Motions 45 days before trial date
        to Exclude Experts



                                            1
Case 5:21-cv-00006-TTC-RSB Document 18 Filed 04/01/21 Page 2 of 6 Pageid#: 185




             II.      MEDIATION

1.        The court encourages the parties to engage in settlement discussions. Upon motion of

          any party, the court will refer the case to a magistrate judge for mediation.

             III.     DISCOVERY

2.        The court proposes the above deadlines as a pretrial order pursuant to Federal Rule of

          Civil Procedure 16(b). The court may amend this order on its own motion, or the

          parties may amend this order’s disclosure and discovery deadlines by submitting an

          agreed written plan that satisfies the requirements of Rule 26(f).1 If no party requests

          changes within 10 days, the above deadlines will apply.

3.        All discovery must be completed at least 90 days before trial. This schedule requires that

          the parties serve all written discovery with enough time to allow the responding party to

          respond on or before the deadline to complete discovery.

4.        The parties shall not file disclosure or discovery materials unless they are relevant to the

          court’s determination of a motion.

             IV.      EXPERT WITNESSES AND EXHIBITS

5.         Expert witnesses who are retained or specially employed to provide expert testimony in

           this case or whose duties as an employee of the party regularly involve giving expert

           testimony must prepare a written report that conforms to the requirements of Rule

           26(a)(2)(B). Unless the parties otherwise agree, or the court otherwise directs, the

           plaintiff must disclose the written report of each expert no later than 75 days from the

     1If this case proceeds to trial, the court will issue a separate Trial Order outlining the remaining deadlines,
     pretrial procedures, and the date of the final pretrial conference.
                                                           2
Case 5:21-cv-00006-TTC-RSB Document 18 Filed 04/01/21 Page 3 of 6 Pageid#: 186




      date of this order, and the defendant must disclose the written report of each expert no

      later than 90 days from the date of this order.

6.    With respect to expert witnesses who are not retained or specially employed to provide

      expert testimony (such as a treating physician) or other persons who may qualify as

      both an expert and a fact witness, the plaintiff must disclose the identity of any such

      witnesses and provide the information required by Rule 26(a)(2)(C) no later than 75

      days from the date of this order. The defendant must disclose the identity of any such

      witnesses and provide the information required by Rule 26(a)(2)(C) no later than 90

      days from the date of this order.

7.    All expert disclosures must be submitted in sufficient time that discovery can be

      completed reasonably before the discovery cutoff date without undue duplication and

      expense.

8.    Any motion to exclude expert testimony must be filed no later than 80 days before the

      trial date. A hearing for a motion to exclude expert testimony must be held no later

      than 45 days before the trial date.

       V.        MOTIONS

9.    A supporting brief must accompany all pretrial motions, unless the motion contains the

      legal argument necessary to support it or is certified to be unopposed.

10.   If an opposed motion has been filed before the entry of this order without legal

      argument to support it, the movant must file a supporting brief within 14 days of the

      date of this order or the court will deny the motion without prejudice.

11.   If a party opposes a motion, the nonmovant must file a brief in opposition within 14


                                               3
Case 5:21-cv-00006-TTC-RSB Document 18 Filed 04/01/21 Page 4 of 6 Pageid#: 187




      days of the date of service of the movant’s brief (or within 14 days of this order if the

      moving party served a motion and supporting brief before the entry of this order).

      Except for good cause shown, if the nonmovant does not timely file an opposition

      brief, the court will consider the motion to be unopposed.

12.   If the moving party desires to submit a reply brief, it must do so within seven days of

      the date of service of the opposition brief.

13.   Parties may not file surreply briefs without prior leave of court.

14.   Exclusive of any accompanying exhibits, a brief may not exceed 25 pages in length

      using one-inch margins, double-spaced lines, and at least 12-point font, unless the filing

      party first obtains leave of court after showing good cause why a longer brief is

      necessary.

15.   When a dispositive motion, together with its supporting brief and exhibits, consists of

      more than 50 pages, the filing party must send a courtesy paper copy of the documents

      to the following address:

               United States District Court for the Western District of Virginia
               Attention: Judge Cullen’s Chambers
               210 Franklin Road, S.W., Room 224
               Roanoke, Virginia 24011

      Additionally, if a party cites a deposition in any filing for a dispositive motion, the party

      must, regardless of the length of the entire filing, send a courtesy paper copy of the

      cited deposition transcript to the above address.

16.   All nondispositive pretrial motions and issues are hereby referred to the Honorable

      Judge Joel C. Hoppe, United States Magistrate Judge, pursuant to 28 U.S.C. §

      636(b)(1)(A). Prior to filing any discovery motions, the parties are directed to contact

                                                 4
Case 5:21-cv-00006-TTC-RSB Document 18 Filed 04/01/21 Page 5 of 6 Pageid#: 188




      Judge Hoppe’s chambers by telephone in an effort to resolve the issue. The parties

      shall contact Judge Hoppe’s chambers by contacting Karen Dotson, Courtroom

      Deputy Clerk, at 540-434-3181, extension 2. The court, in its discretion, may also refer

      dispositive motions to Judge Hoppe pursuant to 28 U.S.C. § 636(b)(1)(B).

17.   Unless the parties waive oral argument, the court will contact the parties to schedule a

      hearing shortly after a motion is filed. Even if the parties schedule a hearing, the court

      may later decide that the hearing is unnecessary and resolve the motion on the

      pleadings.

18.   The court may act upon nondispositive motions—whether or not opposed—at any

      time without awaiting a response.

19.   Dispositive motions must be filed no later than 80 days before trial and heard no later

      than 45 days before trial.

20.   In addition to filing proposed orders on CM/ECF, the parties shall also separately send

      proposed orders in Microsoft Word format by email to cullen.ecf@vawd.uscourts.gov.

       VI.     AMENDMENT OF PLEADINGS

21.   Except for good cause shown, any motion to amend the pleadings must be filed no

      later than 45 days from the date of this order.

       VII.    STATUS CONFERENCE

22.   The court will hold a status conference approximately 30 days before the close of

      discovery. The parties should be prepared to advise the court on their progress in

      discovery, any obstacles to completing discovery, anticipated dispositive motions, and

      the status of any settlement negotiations.


                                               5
Case 5:21-cv-00006-TTC-RSB Document 18 Filed 04/01/21 Page 6 of 6 Pageid#: 189




     IT IS SO ORDERED.

     ENTERED this 1st day of April, 2021.




                                       /s/ Thomas T. Cullen
                                       ____________________________________
                                       THE HONORABLE THOMAS T. CULLEN
                                       UNITED STATES DISTRICT JUDGE




                                            6
